IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

AKINNIYI SI-HYANBOLA, )
Plaintiff, §

v. § C.A. No. N17C-08-302 CEB
AMAZON, LLC, §
Defendant. §

Date Submitted: Deoember 11, 2017
Date Decided: March 8, 2018

Upon Defemlant’s Motion to Dismiss Plaintiff’s Complaint.
GRANTED.

QR_DB

Before the Court is a motion filed by Defendant Amazon, LLC (“Amazon”)
to dismiss the Complaint. For the reasons set forth beloW, the motion is
GRANTED.

1. On August 23, 2017, Plaintiff Akinniyi Shiyanbola (“Plaintiff’) filed a
pro se Complaint in this Court against Amazon_his former employer.

2. According to the Complaint, on August 19, 2015, a manager at Amazon
asked Plaintiff to take a drug test after “Watching a suspicious Video, Where in they

suspected his manner Was questionable.”l Plaintiff “obliged” and Was suspended

 

1 Compl. 11 8.

Without pay pending the results.2

3. Despite his suspension, Plaintiff Went into Work on August 24, 2015,
after calling an employee hotline and finding “no record of` the suspension and the
drug test.”3

4. When Plaintiff arrived at Work, he Was “summoned” to his manager’s
office Where she “proceeded to read him a script from her laptop.”4 According to
the police report filed as an exhibit to Plaintif`f" s Complaint, Plaintif`f` Was advised
that he Was terminated and instructed to immediately leave the premises.5 In
response, Plaintiff “expressed his dissatisfaction With her malice” and then
attempted to return to “his post” at Work.6 Plaintif`f Was eventually arrested and
charged With criminal trespass.

5. While not at all clear, Plaintiff" s Complaint appears to identify_at least

nominally_three causes of action in connection With Amazon’s conduct in

terminating his employment: breach of contract, tortious interference With

 

214 1111 10-11.
3161 1113.

41d. 1111 15,23.

5 Ex. C to Compl.

6 Compl. 1111 25-26.

contractual relations, and intentional infliction of emotional distress.7 Plaintiff seeks
relief on these claims in the form of back pay as Well as $3,300,000 in punitive
damages.

6. Amazon has moved to dismiss the Complaint, arguing that it does not
satisfy the pleading requirements Amazon argues that even accepting all allegations
in the Complaint as true, Plaintiff has failed to state a claim upon Which relief can
be granted. Plaintiff responds by asserting that Amazon has “failed to prove” a
variety of facts related to the allegations in Plaintiff’s Complaint. Plaintiff, in both
his Complaint and response to the motion to dismiss, also cites to a number of
statutes governing the sale or lease of commercial goods that are simply inapplicable
to any of the facts or allegations in the Complaint.

7. A motion to dismiss pursuant to DelaWare Superior Court Civil Rule
12(b)(6) Will not be granted if the plaintiff may recover under any reasonably
conceivable set of circumstances susceptible of proof under the complaint8 All
Well-pled allegations in the complaint must be accepted as true,9 and every

reasonable factual inference Will be drawn in favor of the plaintiff.10 Dismissal is

 

7 See Compl. 1111 33, 36-37, 40.

8Martin v. Wia'ener Um'v. Sch. of Law, 1992 WL 153540, at *2 (Del. Super. June 4, 1992) (citing
Spence v. Funk, 396 A.2d 967, 968 (Del. 1978)).

9 Id. (citing American lns. C0. v. Material Transit, Inc. , 446 A.2d 1101, 1102 (Del. Super. 1982)).

10 Master Mech. Inc. v. Shoal Constr., Inc., 2009 WL 1515591, at *1 (Del. Super. May 29, 2009).
3

appropriate Where the plaintiff has failed to plead facts supporting an element of the
claim, or under no reasonable interpretation of the facts alleged could the complaint
state a claim for Which relief might be granted.11

8. When appropriate, this Court Will hold a pro se plaintiffs complaint to
a less demanding standard of revievv.12 But “there is no different set of rules for pro
se plaintiffs,”13 and the Court’s leniency cannot go so far as to affect the substantive
rights of the parties.14

9. In order to survive a motion to dismiss, a plaintiff pleading breach of
contract must allege: (l) the existence of a contract; (2) that the contract Was
breached; and (3) damages suffered as a result of the breach.15 Because Plaintiffs
Complaint fails to allege the existence of a contract or that the contract Was breached

in some Way, Plaintiffs claim for breach of contract must be dismissed16

 

ll Hedenberg v. Raber, 2004 WL 2191164, at *l (Del. Super. Aug. 20, 2004).

12 Anderson v. Tingle, 2011 WL 3654531, at *2 (Del. Super. Aug.¢ 15, 2011).
13 Dmper v. Med. Crr. OfDez., 767 A.2d 796, 799 (Del. 2001).

14 Anderson, 2011 WL 3654531, at *2.

15 Khushaim v. Tullow Inc., 2016 WL 3594752, at *3 (Del. Super. June 27, 2016) (citing VLIW
Tech, LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003); eCommerce Ina'us., Inc. v.
MWA lmelligence, rnc., 2013 WL 5621678, at *13 (Del. Ch. sept 30, 2013)).

16 See generally Haney v. Laub, 312 A.2d 330, 332 (Del. Super. 1973) (explaining that employment
for an indeterminate term is terminable at Will at any time, With or Without cause).

10. The elements of a tortious interference With contractual relations claim
are Well established under DelaWare laW. “There must be (l) a contract, (2) about
Which defendant knew and (3) an intentional act that is a significant factor in causing
the breach of such contract (4) Without justification (5) Which causes injury..”]7 “The
claim must be directed at a defendant Who is not a party to the contract.”18 Because
Plaintiff’ s Complaint fails to allege the existence of a contract_or, as far as the
Court can tell, any other element for that matter-Plaintiff’s claim against Amazon
for tortious interference With contractual relations must be dismissed

11. In DelaWare, the elements of the tort of intentional infliction of
emotional distress are defined by Section 46 of the Restatement (Second) of Torts.19
In order to plead a claim for intentional infliction of emotional distress, a plaintiff
must show that a defendant intentionally or recklessly caused severe emotional
distress to the plaintiff by engaging in extreme and outrageous conduct.20 Extreme

and outrageous conduct must be “so outrageous in character, and so extreme in

 

17 Aspen Advisors LLC v. United Artists Theatre Co., 861 A.2d 1251, 1266 (Del. 2004) (quoting
lrwin & Leighton, lnc. v. W.M. Ana'erson Co., 532 A.2d 983, 992 (Del. Ch. 1987)).

18 MRPC Christiana LLC, et al. v. Crown Bank, 2016 WL 4059139, at *l (Del. Super. July 20,
2016) (citing CPMIndus., Inc. v. ICIAmericas, Inc., 1990 WL 28574, at *1 (Del. Super. Feb. 27,
1990)).

19 Spence v. Cheri¢m, 135 A.3d 1282, 1288(De1. super. 2016).

20 Ia'. at 1288-89.

degree, as to go beyond all possible bounds of decency, and to be regarded as
atrocious, and utterly intolerable in a civilized community.”21 The factual
allegations in the Complaint simply do not come close to rising to the level of
“extreme and outrageous conduct” required for an intentional infliction of emotional
distress claim. As such, this claim must also be dismissed

12. For the reasons stated, Amazon’s Motion to Dismiss Plaintiff’s
Complaint is GRANTED.

IT IS SO ORDERED.

- ""-l
M

Judge Charles E. Butler

 

21 Farmer v. Wilson, 1992 WL 331450, at *4 (Del. Super. Sept. 29, 1992) (citing Restatement
(Second) of Torts § 46 cmt. d).